Citation Nr: 0530142	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  She also had a subsequent period of reserve 
obligation which was scheduled to terminate in July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she is entitled to service 
connection for an eye disorder on the basis that she 
presently experiences symptoms of eye impairment which had 
their initial onset during her period of active duty service.  

Review of the claims file reflects that the veteran sought 
treatment for eye complaints during service and that these 
symptoms have reoccurred after her September 1993 discharge 
from active duty service to the present.  Specifically, the 
veteran's service records show a July 1990 assessment of 
blepharitis, left eye, and a June 1991 assessment of allergic 
conjunctivitis.  

During her July 2005 Travel Board hearing, she testified that 
the symptoms of eye swelling and inflammation which she 
experienced in service have continued to the present.  Post-
service treatment records reflect that the veteran has been 
treated for recurrent conjunctivitis and her symptoms of 
swelling and inflammation of the eyes were diagnosed as 
uveitis in February 1997 and Vogt-Koyanagi-Harada (VKH) 
syndrome in April 1997.

Unfortunately, although the veteran has been afforded a VA 
eye examination, the report of this examination does not 
include an opinion as to the relationship between the 
veteran's current eye impairment and her eye complaints 
during her period of military service.

The medical evidence of record leaves the etiology of the 
veteran's eye impairment unresolved.  The United States Court 
of Veterans Appeals (Court) has held that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  See also 
38 C.F.R.  § 3.159 (c)(4) (2005).  As service and post-
service medical records indicate a possible disorder related 
to service, the Board finds a basis for a VA examination to 
be obtained.

Accordingly, in order to afford the veteran due process of 
law, she should be scheduled to undergo a VA examination in 
order to determine the etiology of the claimed disorder.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any eye disorder.  The claims 
folder must be furnished to the examiner 
for review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any current eye impairment, to 
include VKH syndrome, had its initial 
onset in service or is related to the eye 
complaints for with the veteran was 
treated in service.  A complete rationale 
for all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

2.  After completion of the above, and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed, with consideration of all 
applicable laws and regulations.  If the 
issue on appeal remains denied, the 
appellant and his representative should 
be furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

